Western Reserve Bancorp, Inc. and
Western Reserve Bank
Incentive Compensation Plan

The Board of Directors of Western Reserve Bancorp, Inc. and Western Reserve Bank
desires to provide an Incentive Compensation Plan for the employees of the Bank
that will achieve the following objectives:



  •   Allow the Company to attract and retain talented employees;



  •   Align the interests of the Company’s employees with those of the Company’s
shareholders;



  •   Recognize that there are several components to the Company’s financial
success, including profitability, growth and asset quality; and



  •   Provide a quantitative way to measure each of the components of the
Company’s financial success and to allocate rewards equitably among all of the
Company’s employees.

To this end, the Board of Directors has adopted The Incentive Compensation Plan
(“the Plan”), which is attached as Exhibit 1.

The Plan seeks to provide a range of potential rewards based on the Company’s
results in each of eight Performance Factors, discussed below. The Plan involves
seven Performance Levels, ranging from acceptable (Level 1) to spectacular
(Level 7).

The Plan recognizes that different groups of employees may have different
impacts on various aspects of the Company’s success. Therefore, the Plan divides
the Company’s employees into five Groups:



  •   CEO;



  •   Senior Vice Presidents;



  •   Loan Department Officers;



  •   Other Officers; and



  •   Staff.

The Plan also recognizes that certain Groups have a greater impact on all areas
of the Company’s overall results, and thus provides for varying Bonus
Percentages in relation to Base Compensation. Base Compensation is defined as
the employee’s actual earnings for the year, exclusive of any bonuses or fringe
benefits.

The Board believes that a properly-designed incentive plan does not
over-emphasize one type of behavior to the detriment of another. For instance,
if Loan Growth were the only Performance Factor, Asset Quality could potentially
suffer. Or, if Profitability were the only measure, Growth might be hampered.
Therefore, the Plan provides for eight Performance Factors in three broad
categories:

Page 1

Adopted: January 19, 2005

1

Western Reserve Bancorp, Inc. and
Western Reserve Bank
Incentive Compensation Plan

Overall Profitability:

—Return on Average Consolidated Equity
—Net Interest Margin
—Earnings Per Share Growth

Growth Rates:

—Loan Growth
—Local Deposit Growth

Asset Quality:

—Allowance for Loan Losses as a Percentage of Nonperforming Assets
—Nonperforming Assets as a Percentage of Total Assets
—Net Charge-offs as a Percentage of Average Net Loans

There is also a provision for a Discretionary component of the Incentive
Compensation payment. This component is based on the Company’s overall
Performance Level, as determined by the Board of Directors.

Likewise, the Plan is designed to assign an appropriate Weighting to each of the
Performance Factors for each Group of employees. For example, the CEO’s
potential bonus is based 45% on Overall Profitability, 30% on Growth, 15% on
Asset Quality, and 10% on the Board’s Discretion. Loan Department Officers’
bonuses are based 30% on Overall Profitability, 30% on Growth, 15% on Asset
Quality, and 25% on the Board’s discretion. Staff, who have no control over
Asset Quality, have their bonuses calculated 30% on Overall Profitability, 30%
on Growth, 0% on Asset Quality, and 40% on the Board’s discretion.

The Plan provides for a Minimum Threshold to be met before any payments may be
made under the Plan. This Threshold is based on the Board-approved budget for
the Plan year. The Threshold is computed as follows:



  •   The Company must have Net Income (after payment of any Incentive
Compensation) of at least 50% of budget in order for any payments to be made
under the Plan. (Obviously, at this level of performance, the Profitability
targets would not have been met.)



  •   If the Company earns between 50% and 99% of budgeted net income, any
payments otherwise earned under the Plan will be pro-rated to that percentage.



  •   If the Company earns at least 100% of budgeted net income, the payments
will be computed as per the Plan.

No payment of Incentive Compensation for the Plan year will be made until after
the Company’s year-end results are finalized and released.

The Board of Directors reserves the right to modify or terminate this Plan at
any time.

Page 2

Adopted: January 19, 2005

2

Western Reserve Bancorp, Inc. and Western Reserve Bank
Incentive Compensation Plan

Exhibit 1

A. Potential Bonuses as Percent of Base Compensation

                                              Groups Performance          
Senior   Loan Dept.   Other     Level   CEO   VPs   Officers   Officers   Staff
1
    10 %     10 %     5 %     5 %     3.0 %
 
                                       
2
    20 %     15 %     8 %     8 %     3.5 %
 
                                       
3
    30 %     20 %     11 %     11 %     4.0 %
 
                                       
4
    40 %     25 %     14 %     14 %     4.5 %
 
                                       
5
    50 %     30 %     17 %     17 %     5.0 %
 
                                       
6
    60 %     35 %     20 %     20 %     5.5 %
 
                                       
7
    70 %     40 %     23 %     23 %     6.0 %

Page 3

Adopted: January 19, 2005

3

Western Reserve Bancorp, Inc. and Western Reserve Bank
Incentive Compensation Plan

Exhibit 1

B. Performance Factors and Weightings

                                                      Senior   Loan Dept.  
Other         CEO   VPs   Officers   Officers   Staff Overall Profitability  
45%   45%   30%   45%   30%
Return on Avg. Equity
    15 %     15 %     10 %     15 %     10 %
Net Interest Margin
    15 %     15 %     10 %     15 %     10 %
Core EPS Growth
    15 %     15 %     10 %     15 %     10 %
Growth Rates
    30 %     30 %     30 %     30 %     30 %
 
                                       
Loan Growth
    15 %     15 %     15 %     15 %     15 %
Local Deposit Growth
    15 %     15 %     15 %     15 %     15 %
Asset Quality
    15 %     15 %     15 %     0 %     0 %
 
                                       
Loan Loss Reserves/ Non-Performing Assets
    5 %     5 %     5 %                
Non-Performing Assets/Total Assets
    5 %     5 %     5 %                
Net Charge-Offs/ Average. Loans
    5 %     5 %     5 %                
Discretionary
    10 %     10 %     25 %     25 %     40 %
 
                                       
Total Weighting
    100 %     100 %     100 %     100 %     100 %
 
                                       

Page 4

Adopted: January 19, 2005

4

Western Reserve Bancorp, Inc. and Western Reserve Bank
Incentive Compensation Plan

Exhibit 1

C. Performance Targets

                                                                               
                              Loan Loss                                        
            Reserves/   Non-   Net                                     Local  
Non-   Performing   Charge- Performance   Return on   Net Interest   EPS   Loan
  Deposit   Performing   Assets/   Offs/ Level   Avg. Equity   Margin   Growth  
Growth   Growth   Assets   Total Assets   Avg. Loans
1
    8.00 %     4.00 %     6.0 %     14.0 %     12.0 %     200 %     0.60 %    
0.15 %
 
                                                               
2
    10.00 %     4.25 %     9.0 %     17.0 %     15.0 %     250 %     0.50 %    
0.13 %
 
                                                               
3
    12.00 %     4.50 %     12.0 %     20.0 %     18.0 %     300 %     0.40 %    
0.10 %
 
                                                               
4
    14.00 %     4.75 %     15.0 %     23.0 %     21.0 %     400 %     0.30 %    
0.07 %
 
                                                               
5
    16.00 %     5.00 %     18.0 %     26.0 %     24.0 %     500 %     0.20 %    
0.04 %
 
                                                               
6
    18.00 %     5.25 %     21.0 %     29.0 %     27.0 %     600 %     0.10 %    
0.02 %
 
                                                               
7
    20.00 %     5.50 %     24.0 %     32.0 %     30.0 %     700 %     0.00 %    
0.00 %

Page 5

Adopted: January 19, 2005

5